Citation Nr: 1521766	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  14-28 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for cellulitis of the right hand.  

2.  Entitlement to service connection for acute gonococcal urethritis. 

3.  Whether new and material evidence has been presented to reopen the claim for service connection for cold weather injury residuals affecting all joints.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and July 2012 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The May 2010 rating decision denied service connection for cellulitis of the right hand and acute gonococcal urethritis.  The July 2012 rating decision declined to reopen the claim for service connection for cold weather injury residuals affecting all joints. 

By way of background, the Board notes that the Veteran's service connection claim for cold weather injury residuals was originally denied in a September 2007 rating decision.  The Veteran was properly notified of the outcome and did not file a notice of disagreement within one year, nor was any additional evidence received within one year of the decision.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2014).  In August 2010, the Veteran submitted an application to reopen the claim. 

In March 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of cellulitis of the right hand.

2.  The Veteran does not have a current diagnosis of acute gonococcal urethritis.

3.  The September 2007 rating decision denied the claim of entitlement to service connection for cold weather injury residuals affecting all joints; the Veteran was properly notified of the adverse outcome in a September 2007 letter and he did not file a notice of disagreement to appeal the RO's decision.

4.  Evidence received since the September 2007 rating decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for cold weather injury residuals affecting all joints.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cellulitis of the right hand have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014). 

2.  The criteria for service connection for acute gonococcal urethritis have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014)

3.  The September 2007 rating decision denying service connection for cold weather injury residuals affecting all joints is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

4.  The criteria to reopen the claim of service connection for cold weather injury residuals affecting all joints have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  A February 2010 letter satisfied the duty to notify provisions regarding the service connection claims for cellulitis of the right hand and acute gonococcal urethritis.  A February 2011 letter satisfied the duty to notify provisions regarding the application to reopen the service connection claim for cold weather injury residuals, and discussed the new and material evidence requirement. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that VA should seek to obtain on his behalf.

The Veteran was provided with VA examinations in March 2010 (skin and genitourinary), May 2013 (cold weather injury), and May 2014 (skin and genitourinary).  These reports are adequate because they are based upon consideration of the Veteran's prior medical history and examinations, contain sufficient detail so that the Board's evaluation is a fully informed one, and provide reasoned explanations.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In March 2015, the Veteran was afforded a Board hearing before the undersigned VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the VLJ sought to identify any outstanding evidence relating to the claims that may have been overlooked.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in proceeding to the adjudication of the appeal.

Service Connection - Right Hand Cellulitis and Acute Gonococcal Urethritis 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran asserts that he is entitled to service connection for cellulitis of the right hand and acute gonococcal urethritis; however, he has not submitted evidence of a current diagnosis for either of these conditions at any time during the appeal period.  Neither VA nor private treatment records show treatment for either of these conditions, nor list them as active problems.  

The Veteran was provided pertinent VA examinations in March 2010 and in May 2014.  The March 2010 examiner concluded that acute gonococcal urethritis had been treated in service and that there were no residuals, and no evidence of an active genitourinary condition or disease.  He also determined that the Veteran's incidence of cellulitis of the right hand in service had resolved, and that there was no evidence of any residuals.  

Similarly, the May 2014 VA examiner determined that there was no indication that the Veteran was currently infected with neisseria gonorrhea, and that he did not report any current symptoms consistent with such a diagnosis.  He noted that the Veteran's cellulitis of the right hand had been treated in service and had resolved without sequelae.  The examiner found no residuals present on examination.  He noted a slightly thickened area along the palmar crease, but determined that it was mostly likely a callous that had formed from the Veteran's increased use of a single point cane in his right hand with additional pressure to the palm. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation; consequently, failure to establish a current disability results in the denial of a claim.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  Specifically, a claimant must have a disability in order to be considered for service connection.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

Because the evidence fails to establish a current diagnosis of either cellulitis of the right hand or acute gonococcal urethritis at any time during the appeal period, the Veteran's claims do not satisfy the first criterion for service connection.  As such, service connection is not warranted.

New and Material Evidence - Cold Weather Injury Residuals 

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.  Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Regarding the service connection claim for cold weather injury residuals affecting all joints, the evidence previously considered at the time of the last final decision (i.e. in September 2007) included service treatment records and post-service treatment records.  The RO denied service connection on the basis that there was no evidence demonstrating an in-service injury, illness, or disease.  In other words, there was no evidence that the condition was incurred in service.  

Since the time of the last final decision, no new and material evidence pertaining to the claim has been received.  The March 2015 submission of a July 2003 article on military desegregation in Korea and the excerpt from the Veterans Administration Report on Cold Injury Diagnosis and Management of Long Term Sequelae are new, but they are not material.  That is, they do not address the unproven element of an in-service cold weather injury in the Veteran's case.  The Veteran's request to reopen the claim and his supporting statements are cumulative of the evidence already of record.  

The additional VA and private treatment records submitted do not relate to the unproven element of the claim (i.e. the existence of an in-service injury), and therefore they are not material.  It is unclear why the Veteran was provided a VA cold weather injury residuals examination in May 2013.  Nevertheless, the examiner confirmed that the Veteran's service treatment records were silent as to any cold exposure resulting in a visit to sick call or a diagnosis of a cold injury, and the separation examination was also silent as to any cold injuries.  Thus, the May 2013 VA examination report was cumulative of the negative evidence already of record concerning the unproven in-service element of the claim.   

Because no new and material evidence regarding cold weather injury residuals affecting all joints has been received since the claim was last denied in September 2007, the claim cannot be reopened at this time.        


ORDER

Service connection for cellulitis of the right hand is denied. 

Service connection for acute gonococcal urethritis is denied. 

The application to reopen the claim of service connection for cold weather injury residuals affecting all joints is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


